Citation Nr: 0616729	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim of service connection for hemorrhoids.

In a letter received July 2004, the veteran requested a 
hearing before the Board in Washington, D.C.  He withdrew his 
request in a letter received May 2005.

The Board is reopening the veteran's claim and it is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify you if further action is 
required on your part.

Regarding the veteran's claim for service connection for a 
bilateral eye condition due to cold injury, in a statement 
dated May 2005, the veteran withdrew his appeal of the RO's 
May 2002 decision denying his claim.  Accordingly, the issue 
is no longer in appellate status.

 
FINDINGS OF FACT

1.	In June 1983, the RO denied the veteran's claim of 
service connection for hemorrhoids.

2.	Evidence regarding the veteran's alleged hemorrhoids 
submitted subsequent to June 1983 bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSIONS OF LAW

1.	The RO's June 1983 decision is final as to the claim of 
service connection for hemorrhoids.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2005).

2.	New and material evidence sufficient to reopen the 
veteran's claim of service connection for hemorrhoids has 
been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

In the decision below, the Board has reopened the veteran's 
claim for service connection and remanded it for further 
development of the record.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.



Analysis

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed prior to August 29, 2001, as was the application in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Hodge, 155 F.3d at 1363.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Id.

The new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of the newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the 
"credibility" of newly presented evidence is to be presumed 
unless the evidence is inherently incredible or beyond the 
competence of the witness).

In this case, the veteran is appealing the RO's May 2002 
decision denying his request to reopen his claim of service 
connection for hemorrhoids.  The last "final" denial of his 
claim that took place prior to the May 2002 was the RO's June 
1983 decision which had reopened and denied his original 
service connection claim.  The veteran did not file a notice 
of disagreement (NOD) with that decision, and it became final 
pursuant to 38 U.S.C.A. § 7105(c).  Accordingly, the Board 
must determine whether the veteran has submitted any new and 
material evidence since June 1983 that would allow the 
reopening of his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (2001).

In March 2004, the RO obtained morning reports from the 
veteran's battalion for November and December 1955.  The 
reports indicate the veteran returned to Camp Tokorozawa from 
a temporary duty assignment on November 23, 1955 and received 
a new temporary duty assignment on December 2, 1955.  These 
particular records had not been previously associated with 
the claims folder, and are neither cumulative nor redundant 
with the evidence already of record.  The Board therefore 
finds them to be new.

The Board further finds the records to be material.  The 
morning reports provide corroboration of the veteran's 
account that he returned to Camp Tokorozawa in late November 
1955, at which time he allegedly received surgery for his 
hemorrhoids.  The Board finds these records to be of such 
significance that they must be considered in order to fairly 
decide the merits of the claim.  Accordingly, having found 
the records to be both new and material, the Board reopens 
the veteran's claim, and it must be considered in light of 
all the evidence, both new and old.


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for hemorrhoids is 
reopened.  The appeal is granted to this extent only.


REMAND

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

In the veteran's original claim, dated February 1982, he 
reported having received medical treatment for his 
hemorrhoids from Dr. P.M. for the period of October 1976 to 
February 1977.  He also indicated that Dr. P.M. was deceased.  
In a letter dated December 1982, the veteran informed the RO 
that Dr. J.D. had possession of Dr. P.M.'s records, and he 
requested that the RO obtain them, indicating that he had 
attached a release form.  There is no copy of this release 
form in the claims folder, and a notation on the veteran's 
letter, presumably by the RO, notes that a VA release form 
21-4142 had not been attached.  In correspondence dated May 
1983, the veteran again requested that the RO obtain his 
medical records from Dr. J.D., and he referenced having 
previously submitted the necessary release form.

There is no indication in the claims folder that the RO ever 
informed the veteran that it had not received his release 
form or that the RO took any steps to obtain the referenced 
records from Dr. J.D.  The veteran's service medical records 
are unavailable and were likely destroyed in the 1973 
National Personnel Records Center fire.  When a claimant's 
medical records are lost or destroyed, the VA has a 
"heightened" duty to assist in the development of his 
claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005).  In light of this heightened duty, the Board finds it 
necessary to remand the case so that the RO can take 
appropriate steps to attempt to obtain the records alleged to 
be in Dr. J.D.'s possession.

In this regard, that an injury or disease occurred in service 
is not enough to establish service connection for a 
disability; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Thus, the difficulty in establishing service connection for 
hemorrhoids in this case is not only that the service medical 
records are not available but also that there is no evidence 
of treatment for hemorrhoids until 1976, eighteen years after 
the veteran separated from service.  The absence of any 
evidence showing treatment for hemorrhoids for so many years 
after service constitutes negative evidence tending to 
disprove the claim that the veteran had a chronic hemorrhoid 
condition in service that resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Since Dr. P.M.'s records, 
which were allegedly in the possession of Dr. J.D., might 
provide some information that will further substantiate the 
existence of a chronic condition between 1958 and 1976, the 
RO should attempt to obtain them on remand in accordance with 
the heightened duty to assist involved in cases where a 
claimant's service medical records are lost or destroyed.

On remand, the RO should also attempt to obtain, if possible, 
the May 1982 rating decision that is referenced in the June 
1983 rating decision but is not within the claims folder.

Additionally, pursuant to the Court's decision in 
Dingess/Hartman, 19 Vet. App. 473, the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
and also includes an explanation as to the type of evidence 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following actions:

1.	The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and updated 
agency protocol.  In particular, the 
veteran must be sent a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
The notice should also address the 
division of responsibilities between 
the VA and the veteran for obtaining 
evidence, and it should request that 
the veteran submit "any" evidence in 
his possession that is relevant to his 
claim.

2.	Appropriate action must be taken to 
obtain a new release form from the 
veteran regarding the records alleged 
to be in Dr. J.D.'s possession.  Once a 
valid release form has been obtained, 
the AMC shall take all necessary steps 
to obtain the identified records.

3.	The May 1982 rating decision should be 
associated with the claims folder.
 
4.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
for entitlement to service connection 
for hemorrhoids must be readjudicated.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case 
(SSOC) which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


